Title: Notes on Arranging Books at Monticello, [before 26 September 1789]
From: Jefferson, Thomas
To: 



[before 26 Sep. 1789]

  Manner of arranging my books at Monticello when I return
I have there about 400 sq. feet of books, and shall carry from Paris about 250 sq.f. Fix shelves from a. to b. and from c. to d. and e extending from the floor to the entablature. This will give 420 sq.f. It must be divided into 2 orders of 7.f. each. In the upper order the shelves may come from a. to the chimney. This gives 45 sq.f. more. Place my large book case at f. the 5. small ones (bought of P.R’s estate) at g.h.i.k.l. and make two small supplementary ones at m.n. This gives 156. sq. feet more: in all 621 sq.f.
Lay planks from the top of the book case to the cornice of the lower order of shelves so as to form a platform in front of the upper order of shelves. To get up to this have steps folded up into the form of a table, moveable, and in the form noted in the margin.
Making the tread to the rise as 3. to 4. and 7. steps a foot apart, the whole rise will be 5.6 feet so that one may either step from the uppermost step up on the platform 1.4f. or break the distance into two by a hanging step.
